Case 4:20-cv-00957-SDJ Document 78 Filed 03/16/21 Page 1 of 1 PageID #: 1583




                        UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF TEXAS
                             SHERMAN DIVISION

THE STATE OF TEXAS, ET AL.                 §
                                           §
v.                                         §   CIVIL NO. 4:20-CV-957-SDJ
                                           §
GOOGLE LLC                                 §
       .                                 ORDER

      Before the Court is Plaintiffs’ Unopposed Motion for Leave to File Under Seal.

(Dkt. #75). Having considered its merits, the Court concludes that the motion should

be GRANTED.

      It is therefore ORDERED that Plaintiffs’ Unopposed Motion for Leave to File

Under Seal, (Dkt. #75), is GRANTED. Plaintiffs’ unredacted Amended Complaint,

(Dkt. #76), shall be filed under seal.

           So ORDERED and SIGNED this 16th day of March, 2021.




                                                    ____________________________________
                                                    SEAN D. JORDAN
                                                    UNITED STATES DISTRICT JUDGE
